DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The after final amendments of 10 Jan 2022 have been entered. The examiner is noting that claim 19, inter alia, is cancelled by this amendment (10 Jan 2022).

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn – in response to the - Final Rejection Office action of 10 Jan 2022 is silent on the Applicants remarks concerning “a non-planar boundary” as recited in claim 7. See remarks below.
Regarding claim 7, the applicant argues Fig 10B #58 of Eyre would not be considered a non-planar boundary since it does not contact the substrate #20.
The examiner disagrees. Claim 7 recites “The cutting element of claim 1, wherein a boundary between the second layer and the substrate is nonplanar”. 
No special definition was found in the originally filed specification, regarding defining “boundary”. The specification recites “However, a separation of the PCD body into layers also provides a boundary …” ¶0025. Therefore the examiner is taking the understanding that boundaries are created between ANY two layers, not only the boundary adjacent to the substrate. Therefore any prior art that recites multiple layers (and therefore contains a boundary) would meet the claim language. Clearly more than 
 Regarding claim 1, the applicant argues that Eyre does not disclose, teach or suggest stress concentrators that direct forces away from the non-planar boundary and into the first layer or second layer and more specifically, stress concentrators comprising surfaces intersecting at ninety degree angles, as amended in claim 1.
Applicant’s arguments, see Remarks page 7 line 11, filed 10 Jan 2022, with respect to the rejection(s) of claim(s) 1 and 7 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of over Lyons et al. (US 20120222364) in view of Dennis (USP 5,120,327). It is noted that “stress concentrators”, absent special definition found in the specification, is taken to mean anything that would focus or redirect internal stress levels.
Regarding claim 24, the applicant argues that Mourik does not disclose, teach or suggest the following: a) stress concentrations, b) transition layers are polycrystalline diamond and c) transition layers have the effect of reducing the residual stresses at the interface.
Applicant’s arguments, see remarks page 9 line 4-page 10line 7, filed 10 Jan 2022, with respect to the rejection(s) of claim(s) 24 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lyons in view of Eyte (GB 2 335 682).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 recites “with a peak-to-trough height that is greater than the first grain size and the second grain size”. It is unclear if the applicant is referring to the sum of the first and second grain size to get a peak-to-trough height comparison or if the height only requires to be greater than the first or second grain size. Clarification or correction is requested. Claim 26 depends from claim 25 and therefore is also rejected under indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 20120222364) in view of Dennis (USP 5,120,327).
Regarding claim 1, Lyons discloses a cutting element (Fig 7A #100) comprising: 
a first layer (Fig 1 and 7A #106) of polycrystalline diamond having a first grain size (¶0047); 
a second layer (Fig 1and 7A #108) of polycrystalline diamond (¶0037 – “the polycrystalline table #102 may comprise a polycrystalline superabrasive material”) having a second grain size (¶0047), different from the first grain size (¶0047 – “the second region #108 may comprise a smaller average grain size of grains of superabrasive material of the first region #106”), 
wherein a boundary (#112) between the first layer and the second layer is nonplanar (Fig 7A explained ¶0044 – “as shown, the polycrystalline table #102 may comprise a non-planar interface design between the first region #106 and the second region #108”) and provides stress concentrators (Fig 7a-f) comprising surfaces intersecting at ninety degree angles (¶0043 – “the non-planar interface design may comprise a series of alternating protrusions and recesses, concentric annular rings, radially extending spokes, or other non-planar interface designs known in the art”) and 
a substrate (Fig 1 #104), 
wherein the second layer [108] is between the first layer [106] and the substrate [104]. 
Lyons does not explicitly disclose wherein the boundary/interface [#112] forms comprising surfaces intersecting ninety degree angles that would direct forces away 
Dennis teaches an alternating pattern of alternating protrusions and recesses (Fig 5) illustrating surfaces that intersect at 90 degree angles. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Dennis to realize that 90 degrees is but one of an infinite possibility of how the resulting surfaces of the alternating protrusions and recesses would intersect. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that if the structures are the same, then resulting outcomes of external forces would be the same and therefore the alternating protrusions and recesses would direct forces away from the non-planar boundary/interface in the same way that the applicant’s invention, absent further limitations.
Regarding claim(s) 5 and 6, Lyons of the combination discloses wherein the first layer is leached and does not contain a catalyzing material (¶0009 –“the catalyst material is at least substantially fully leached from at least the first region of the first polycrystalline table”).
Regarding claim 7, Lyons of the combination discloses the cutting element (#100), wherein a boundary (#116) between the second layer (#108) and the substrate (#104) is nonplanar (Fig 5 as explained ¶0042 – “a substrate interface #116 between 
Regarding claim 8, the combination discloses the cutting element of claim 1, further disclosing (¶0043 – “the non-planar interface design may comprise a series of alternating protrusions and recesses, concentric annular rings, radially extending spokes, or other non-planar interface designs known in the art”); however does not explicitly disclose wherein the first layer [106] extends about a radially outermost periphery of at least a portion of the second layer. 
Smith teaches other non-planar boundary/interface designs well-known in the art (Fig 1-13), several of which extends about a radially outermost periphery of at least a portion of the second layer (i.e. Fig 2a-c, 3a-c, 6a-c, 7a-c, 8a-c, 9a-c, and 12a-c).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Smith, to modify the non-planar boundary/interface of the combination to one of the known non-planar interface designs as taught by Smith. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 f.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons and Dennis as applied to claim 1 above, and further in view of Hillert et al. (USP 4,766,040). 
Referring claim(s) 3 and 4, the combination of Lyons and Dennis disclose the cutting element of claim 1; however does not disclose further comprising a barrier layer at the boundary.
relatively low-melting binding metal. These three diamond layers are bonded to each other and to the support body, if any, by using intermediate layers of the thickness 3-300 um, comprising more high-melting metals” – Col 3 line 9.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Hillert, to modify the structure of Lyons and Dennis to include the thin intermediate metallic layers (Fig 1 #21-23) as taught by Hillert for the purpose to optimize the cutting element’s working surface and the binding properties.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons and Dennis as applied to claim 1 above, and further in view of Jensen (USP 6,258,139).
Regarding claim 9, the combination of Lyons and Dennis disclose the cutting element of claim 1; however does not disclose wherein the second layer (Fig 9A #34) is entirely encapsulated by the first layer (Fig 9A #30) and the substrate (Fig 9A #20).  

Wherein the first layer (Fig 2K #269) extends about a radially outermost periphery of at least a portion of the second layer (Fig 2K #292).
Wherein the second layer is entirely encapsulated (Fig 2K) by the first layer and the substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Jensen, to modify the layered structure of Lyons and Dennis for the purpose of manipulating residential stresses within the cutter to improve work life of the element.
Claim(s) 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hillert in view of Eyte (GB 2 335 682) and Smith (USP 5,351,772).
Regarding claim(s) 16 and 18, Hillert discloses a cutting element comprising: 
a first layer (Fig 1 #11) of polycrystalline diamond (Col 7 line 44) without a catalyzing material (“in order to improve the temperature resistance of the polycrystalline diamond tool – the metal is leached out by using strong acids”- (Col 2 line 56), therefore the first layer is leached (claim 18); 
a barrier layer (Fig 1 #21 or 22 or 23) comprising a metallic film (Col 5 line 6); 

a substrate (Fig 1 #14). 
Hillert further discloses (Col 2 line 43) – “the working surface of the polycrystalline diamond body, coming into contact with the work piece, ought to have the highest possible wear resistance and thermal stability, the other side of the diamond body, however ought to be less rigid or brittle in order to be able to withstand the forces of the clamping without cracking. This is valid for all types of clamping, but the crack tendency is higher in the case where the diamond body is HP-HT-bonded directly to a support of e.g. cemented carbide and the difference in thermal expansion and mechanical properties is great and sharp between the diamond body and the support material.”
Hillert does not disclose wherein the barrier is non-planar nor wherein the profile of the non-planar boundary provides stress concentrators comprising surfaces intersecting at ninety degrees that direct forces away from the boundary and into one of the layers forming the boundary, and the second layer is between the barrier layer and the substrate.
Eyte teaches “to reduce the residual stresses formed on the interface between the substrate and the cutting layer and to enhance the delamination resistance of the cutting layer, irregularities are sometimes incorporated on the cutting face of the substrate, forming a non-uniform interface between the substrate and the cutting layer. When transitions layers are incorporated, one or both faces of the transition layers may also be non-uniform” – (Page 1 line 19). Further teaching “non-uniform interface is defined as one where the first derivative of slope has changing sign. Other non-uniform interfaces may have dimples, bumps, ridges (straight or curved) or grooves, or other patterns of raised and lowered regions in relief” – (page 1 line 29).
Eyte further teaches “with any of the above describe embodiments, crack growth that travels chordwise #60 along the cutting layer is arrested once it grows horizontally through and across the layer in which it is initially formed and reaches a different grade or a different type of layer, as for example, when it reaches point #62 as shown in Fig 10C” – (Page 8 line 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Eyte, to modify the interfaces/boundaries of Hillert into non-planar interfaces to withstand the forces of clamping between layers and by arresting crack propagation at interfaces by dissipating those forces into the surrounding layers.
Smith teaches other non-planar boundary/interface designs well-known in the art (Fig 1-13), comprising wherein the surface intersect at 90 degrees (i.e. Fig 2b,c, 3b,c, 4a, 6b,c and 13b,c).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Smith, to modify the non-planar boundary/interface of the combination to one of the known non-planar interface designs as taught by Smith. A change in the shape of a prior art device is a 
Regarding claim 17, Hillert of the combination discloses wherein the barrier layer [Fig 1 #21 or 22 or 23] comprises a metal having a melting point higher (“thin intermediate layers are used consisting of relatively high melting metals” – Col 5 line 1) than a melting point of the catalyzing material (Col 3 line 16 – “relatively low-melting binding metal”).
Regarding claim 20, Hillert of the combination discloses wherein the first layer [Fig 1 #11] extends (Fig 1) about a radially outermost periphery of at least a portion of the second layer [#12].  
Claim(s) 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons and Dennis as applied to claim 1 above, and further in view of Keith (GB 2298668).
Regarding claim(s) 21 - 23, the combination of Lyons and Dennis disclose the cutting element of claim 1; however the combination does not explicitly discloses further comprising a third layer of polycrystalline diamond having a third grain size, wherein the third layer is disposed adjacent the first layer.  
Keith teaches “depending upon the average size of the diamond grains, the range of grain sizes and the distribution of the various grain sizes employed, cutting face may be made so as to have differing resistance to wear or abrasion” (Page 17 line 2). “Although the industry is presently striving to achieve PDC surfaces of even smaller average grain size (and thus even greater resistance to abrasion), the present average 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Keith, to duplicate and apply one of the previous layers as previously presented given, to include the interface, with even smaller grain size to increase resistance to wear and abrasion as taught by Keith. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Eyte.
Regarding claim 24, Lyons discloses a cutting element (#100) comprising: 
a first layer (Fig 1 and 7a #106) of polycrystalline diamond (¶0037 – “the polycrystalline table #102 may comprise a polycrystalline superabrasive material”) having a first surface feature (Fig 1 #112) and a first grain size (¶0047); 
a second layer (Fig 1 and 7a #108) of polycrystalline diamond (¶0047) having a second surface feature (Fig 1 #112) and a second grain size (¶0047), different from the first grain size (¶0047 – “the second region #108 may comprise a smaller average grain size of grains of superabrasive material of the first region #106”), 
wherein the second surface feature has an interface (Fig 1 or Fig 7 - interpreted as wherein the first and second feature touch or meet) with the first surface feature, 
the interface defining a non- planar boundary (¶0043 – “the non-planar interface design may comprise a series of alternating protrusions and recesses, concentric 
a substrate (Fig 1 #104), wherein the second layer [108] is between (Fig 1) the first layer [106] and the substrate [104].
Lyons does not disclose wherein the non-planar boundary provides stress concentrators that direct forces away from the non-planar boundary and into the first layer, the second layer, or some combination thereof.
Eyte teaches “to reduce the residual stresses formed on the interface between the substrate and the cutting layer and to enhance the delamination resistance of the cutting layer, irregularities are sometimes incorporated on the cutting face of the substrate, forming a non-uniform interface between the substrate and the cutting layer. When transitions layers are incorporated, one or both faces of the transition layers may also be non-uniform” – (Page 1 line 19). Further teaching “non-uniform interface is defined as one where the first derivative of slope has changing sign. Other non-uniform interfaces may have dimples, bumps, ridges (straight or curved) or grooves, or other patterns of raised and lowered regions in relief” – (page 1 line 29).
Eyte further teaches “with any of the above describe embodiments, crack growth that travels chordwise #60 along the cutting layer is arrested once it grows horizontally through and across the layer in which it is initially formed and reaches a different grade or a different type of layer, as for example, when it reaches point #62 as shown in Fig 10C” – (Page 8 line 32).
.
Claim(s) 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons and Eyte as applied to claim 24 above, and further in view of Smith.
Regarding claim 25, in regard to the indefinite rejection above, Lyons of the combination discloses wherein the interface [#112 the interface between the first and second layer] comprises a plurality of alternating peaks and troughs (¶0043); 
however Lyons does not explicitly disclose with a peak to trough height that is greater than the first grain size and (interpreted as an individual size not as the sum) the second grain size, and wherein surfaces intersecting with the peaks and troughs at the ninety-degree angles.
Smith teaches a plurality of non-planar interfaces believed to “redistribute the stress field in a more favorable way” (Col 3 line 2). Further teaching several interface designs of peaks and troughs (i.e. Fig 1a-c, 2b, c, 3b, c, 6b, c and 13b, c) comprising surfaces intersecting with the peaks and the troughs at ninety degrees, mainly observed in the perspective views.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Smith, to modify the non-planar boundary/interface of the combination to one of the known non-planar interface designs as taught by Smith. A change in the shape of a prior art device is a 
Smith teaches “the diamond table depth exceeds the height of the substrate lands so that an all-diamond cutting surface is presented” (Col 2 line 43). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the size of the grain size or interface height for the purpose of completely packing the open volume of the trough with sufficient diamond powder such that after sintering full and complete strength is developed. A change in size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 26, Lyons of the combination discloses wherein the first layer (#106) of polycrystalline diamond (¶0037) defines a working surface (Fig 1), 
the cutting element (#100) defines a longitudinal axis (vertical axis as seen in Fig 1) through the working surface, 
the peaks and troughs are perpendicular (¶0044) to the longitudinal axis, and 
Lyons discloses “thus, the shapes and design shown are meant as simplified examples for illustrated purpose” - ¶0044 and “an interface #112 between the first region #106 and the second region #108 may comprise a non-planar interface design. For example, the non-planar interface design may comprise a series of alternating protrusions and recesses, concentric annular rings, radially extending spokes, or other non-planar interface designs known in the art” - ¶0043. However the combination does not explicitly disclose wherein the surfaces intersecting with the peaks and troughs at the ninety-degree angles are parallel to the longitudinal axis.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Smith, to modify the non-planar boundary/interface of the combination to one of the known non-planar interface designs as taught by Smith. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 f.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Lyons of the prior art discloses “the second region #108 may have a lesser permeability that the first region #106 because the second region #108 may comprise a smaller average grain size of grains of superabrasive material that the average grain size of grains of superabrasive material of the first region #106” - ¶0047.   The examiner can find no motivation to combine or modify the prior art of record to result in the claimed combination of claim 2 which would not require the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        20 Jan 2022